ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-167, concluding that BARRY J. BERAN of CHERRY HILL, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.8(e) (improperly advancing funds to clients), RPC 1.15(d) (negligent misappropriation of client trust funds), and Rule 1:21-6 (failure to comply with recordkeeping requirements), and good cause appearing;
It is ORDERED that BARRY J. BERAN is hereby reprimanded; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.